[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                            _____________            U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           APRIL 29, 2010
                             No. 09-15651
                          Non-Argument Panel                JOHN LEY
                                                              CLERK
                            _____________

                  D.C. Docket No. 09-00055-CV-1-KD-C


DONALD SCHULTZ,
ERIN SCHULTZ,
                                                    Plaintiffs-Appellants,

                                 versus


SOUTHEAST SUPPLY HEADER, LLC,
                                                    Defendant-Appellee.


                             ____________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                             ____________

                            (April 29, 2010)

Before EDMONDSON, BIRCH and HILL, Circuit Judges.


PER CURIAM:
       Appellants Donald Schultz and Erin Schultz (collectively, the Schultzes)

filed suit against Southeast Supply Header, LLC (SESH), under Alabama state

law, for negligence, nuisance, trespass and inverse condemnation. The Schultzes

claimed that their property was damaged as a result of SESH’s construction of a

pipeline across their property in Mobile County, Alabama.

       SESH filed a motion for summary judgment based upon the Advance

Damage Release (Release) executed by the Schultzes with SESH for $10,900.00.

The Release was executed “in full payment and settlement of all claims and

damages of every kind whatsoever, present and future, to interests of [the

Schultzes] arising from or related to the surveying, preparation, laying and

construction of a pipeline and appurtenances under, upon, and across [the

Schultzes’] land . . . .”

       The district court granted SESH’s motion for summary judgment, finding

that, under Alabama law, the Release unambiguously included “all” “present and

future” damages resulting from the construction of SESH’s natural gas pipeline

across the Schultzes’ land. We agree.

       We have thoroughly reviewed the record in this case and the well-reasoned

opinion of the district court. Finding no error, the judgment is affirmed.

       AFFIRMED.

                                          2